FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                     UNITED STATES COURT OF APPEALS February 6, 2009
                                                               Elisabeth A. Shumaker
                                   TENTH CIRCUIT                   Clerk of Court



FRANCISCO J. REYES,

               Plaintiff - Appellant,

       v.                                                No. 08-1141
                                              (D. Ct. No. 1:06-CV-02319-WDM-BNB)
BOARD OF COUNTY                                           (D. Colo.)
COMMISSIONERS OF THE
COUNTY OF ARAPAHOE,
COLORADO; DIANE SHOUSE;
ARAPAHOE COUNTY SHERIFF
GRAYSON ROBINSON; JOHN DOE;
JAMES ROE,

               Defendants-Appellees.
-------------------------------------------
FRANCISCO J. REYES,

               Plaintiff - Appellant,

       v.                                                 No. 08-3181
                                                (D. Ct. No.2:07-CV-02193-KHV)
BOARD OF COUNTY                                             (D. Kan.)
COMMISSIONERS OF SEDGWICK
COUNTY, KANSAS; GARY STEED,
SEDGWICK COUNTY SHERIFF;
ROBERT HINSHAW, SEDGWICK
COUNTY UNDERSHERIFF,

               Defendants - Appellees,

JOHN DOE; JAMES ROE; SAM
SMITH,

               Defendants.
                           ORDER AND JUDGMENT *


Before TACHA, SEYMOUR, and HOLMES, Circuit Judges.


      Plaintiff-Appellant Francisco J. Reyes was arrested in Arapahoe County,

Colorado on a facially valid warrant issued in Sedgwick County, Kansas.

Following his detention in Arapahoe County, he was extradited to and detained in

Sedgwick County. After his release, he filed a complaint under 42 U.S.C. § 1983

in the United States District Court for the District of Colorado and the District of

Kansas, alleging violations under the Fourth and Fourteenth Amendments. Each

district court granted summary judgment to the Defendants-Appellees, and Mr.

Reyes appealed each decision. Because the district courts’ rulings and the issues

raised on appeal are identical for both appeals, we consider them together.

      Mr. Reyes’s claims are clearly foreclosed by Baker v. McCollan, 443 U.S.

137 (1979). Accordingly, and for substantially the same reasons articulated by

the district courts, we AFFIRM the district courts’ grant of summary judgment to




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

                                        -2-
the Defendants-Appellees. The motion to seal the appendices is granted.



                               ENTERED FOR THE COURT,



                               Deanell Reece Tacha
                               Circuit Judge




                                      -3-